Broyles, C. J.
The accused was convicted of abandoning his minor children in Wayne County, Georgia. While the evidence disclosed that he first abandoned the children in Appling County and that the state of their dependency upon others began in that county, there was other evidence which authorized the jury to find that subsequently he renewed his relationship to his family by cohabitation with his wife in Wayne County and by contributing in that county a small sum. of money for the support of the children and promising his wife further support for them, and that he failed to keep his promise and abandoned his children in Wayne County and left them dependent on others in that county. It follows that the venue of the offense was in Wayne County, that the evidence authorized his conviction, and that the court did not err in overruling the motion for new trial based upon the usual general grounds only. Under the facts of the case the place where the original dependency of the children occurred is immaterial. See, in this connection, Phelps v. State, 10 Ga. App. 41 (72 S. E. 524); Abraham v. State, 30 Ga. App. 658 (118 S. E. 761).

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.